Exhibit 10.2

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.  Such omissions are designated as **.

Execution Version

AMENDMENT NO. 1

to

PRODUCT DEVELOPMENT AND

COMMERCIALIZATION AGREEMENT

This Amendment No. 1 (this “Amendment”), effective as of August 1, 2006 (the
“Amendment Effective Date”), is entered into by and between SmithKline Beecham
Corporation, doing business as GlaxoSmithKline, a Pennsylvania corporation
having a principal place of business at One Franklin Plaza, 200 N 16th Street,
Philadelphia, PA 19102 (“SB Corp”), and Glaxo Group Limited, a company existing
under the laws of England and Wales, having its registered office at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, England (“GGL”),
SB Corp and GGL being collectively referred to hereinafter as “GSK”; and
Pharmacopeia Drug Discovery, Inc., a Delaware corporation having a principal
place of business at 3000 Eastpark Boulevard, Cranbury, New Jersey 08512
(“Pharmacopeia”).  Pharmacopeia and GSK are each referred to herein by name or
as a “Party” or, collectively, as the “Parties.”  The Parties do hereby enter
into this Amendment in order to amend that certain Product Development and
Commercialization Agreement by and between the Parties which was executed as of
March 24, 2006 (the “Agreement”).

The Parties do hereby amend the Agreement as follows:

1.             All capitalized terms not defined in this Amendment shall have
the meanings given to them in the Agreement.

2.             Add new Section 1.32(a) as follows:

“1.32(a)  ‘GSK TOOL COMPOUND’ shall mean any compound (and any isomers, esters,
salts, hydrates, or solvates thereof) provided hereunder by GSK to Pharmacopeia
(as documented by a “GSK Tool Compound Transfer Record” which shall describe the
compound being transferred and the amount and date provided and the purpose for
which the compound is provided) which (i) has been documented by GSK, at the
time of transfer to Pharmacopeia, to modulate the activity of an Initial Target,
(ii) is described in any know-how or pending or issued patent Controlled by GSK,
and (iii) is neither in the public domain nor available to Pharmacopeia from any
Third Party having the legal right to provide such compound, and which is
provided to Pharmacopeia for use under the Agreement only as a positive control
in biological assays for activity with respect to the applicable Initial Target,
and not for any other use or purpose.”

3.                                       Add new Section 1.32(b) as follows:

“1.32(b)  ‘GSK TOOL COMPOUND IP’ shall mean any Know-how or pending or issued
Patent, pertaining specifically to a GSK Tool Compound, which (i) exists as of
the date such GSK Tool Compound is supplied to Pharmacopeia and is owned or
Controlled by GSK or (ii) is conceived solely by GSK and reduced to practice by
Pharmacopeia in the course of performing a


--------------------------------------------------------------------------------




Program.  Any GSK Tool Compound IP shall be assigned to GSK as the sole owner
thereof, and GSK shall have sole control over all matters pertaining to the
prosecution, defense and enforcement of any Patents included in GSK Tool
Compound IP.  In the event that Pharmacopeia conceives an invention based on its
use of any GSK Tool Compound as expressly permitted pursuant to this Amendment
and obtains patent protection therefor, such patent shall not fall within the
GSK Tool Compound IP defined in this paragraph.  However, Pharmacopeia hereby
grants to GSK a non-exclusive, ** license, under all of **, to ** of the
Agreement.”

4.             Revise Section 2.2.2(a) to read in its entirety as follows:

“(a)  determine the ** (**) ** (other than the ** (**) **, which shall be
determined prior to the Effective Date pursuant to Section 3.2.1) which shall be
pursued via Programs pursuant to this Agreement.  The JSC may, at its
discretion, agree to revise the schedule for the transfer of reagents and assays
from GSK to Pharmacopeia described in paragraph (c) below, or the JSC may for
any reason agree to substitute an alternative Target for the applicable Initial
Target;”

5.             Revise Section 3.2.3 to read in its entirety as follows:

“3.2.3      Provision of Reagents and Assays.  The reagents and assays for
screening of the Initial Targets shall be provided by GSK to Pharmacopeia on a
reasonable schedule to be established by the JSC, except with respect to any
Initial Targets for which Pharmacopeia has or can readily generate reagents and
assays, at Pharmacopeia’s reasonable discretion.  GSK will complete transfer of
reagents and assays to Pharmacopeia for the ** (**) ** in accordance with a
schedule to be mutually agreed by the Parties after the Effective Date.  In the
event GSK determines that, for any reason, it will be unable to complete the
transfer of such reagents and assays in accordance with such schedule, the JSC
may agree to revise the schedule or to substitute an alternative Target for the
applicable Initial Target.”

6.             Add new Section 3.2.4 as follows:

“3.2.4      Supply of GSK Tool Compounds.

(a)                                                          Pursuant to the
decision of the JSC, GSK will supply to Pharmacopeia a GSK Tool Compound in
reasonable quantities as determined by the JSC, provided that such quantities
are readily available to GSK, for use by Pharmacopeia only as a positive control
for determining activity in biological assays to support the conduct of one or
more Screening Programs.  All such transfers of GSK Tool Compounds shall be
documented in writing by a “GSK Tool Compound Transfer Record”, which shall
record the name of the compound and the amount and date transferred and the
permitted purpose for use by Pharmacopeia.  At the time GSK provides a GSK Tool
Compound to Pharmacopeia, GSK shall grant, and hereby does grant to
Pharmacopeia, a non-exclusive license to use the GSK Tool Compound under the
relevant GSK Tool Compound IP owned or Controlled by GSK for use only in
biological assays pursuant to a Program (i) as a positive control in an assay to
modulate the activity of the applicable Target and/or (ii) to find non-active
site inhibitors, and for no other purpose.  For avoidance of doubt, Pharmacopeia
shall not be permitted to transfer or disclose any GSK Tool

2


--------------------------------------------------------------------------------




Compound or any GSK Tool Compound IP or any information regarding the chemical
structure of any GSK Tool Compound to a Third Party without GSK’s prior written
consent.  In addition, the Parties understand and agree that Pharmacopeia shall
not use the GSK Tool Compound or the GSK Tool Compound IP as a starting point or
as an intermediate in any chemistry efforts or any
structure-activity-relationship studies (SAR studies) under a Program to
identify or optimize any chemical compound or series to be progressed by
Pharmacopeia pursuant to any Program.

(b)                                                         In addition,
pursuant to a request from the JSC, GSK may, at its sole discretion, elect to
supply to Pharmacopeia (for Pharmacopeia’s convenience), and Pharmacopeia may,
at its sole discretion, accept for screening, certain tool compounds which do
not qualify under the definition of GSK Tool Compounds, but which may be useful
as a positive control in a biological assay under a Program for one of the
Initial Targets.  Any such tool compound provided by GSK to Pharmacopeia shall
be subject to all of the same restrictions upon permitted use and disclosure as
are described above in paragraph (a) of this Section 3.2.4 for the GSK Tool
Compounds.  To the extent that Pharmacopeia uses any compound supplied by GSK
pursuant to this Section 3.2.4(b), Pharmacopeia agrees to do so at its own risk.

7.             Add a new sentence at the end of Section 3.3.1 as follows:

“In addition, GSK and Pharmacopeia hereby agree that the provisions of this
Section 3.3 (“Restrictions on Targets/Noncompete”) shall not apply to restrict
or prohibit the pursuit by either Party outside of Programs under the Agreement,
whether independently or for/with a Third Party, of the discovery, research,
development or commercialization of any **, wherein such ** is an Initial Target
under the Agreement.

8.             All the terms of the Agreement, except as expressly modified by
this Amendment, shall remain unchanged and in full force and effect.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed by its duly authorized representatives as of the Amendment
Effective Date.

SMITHKLINE BEECHAM CORPORATION,

PHARMACOPEIA DRUG

d/b/a GLAXOSMITHKLINE

DISCOVERY, INC.

 

 

By:

/s/ Donald E. Parman

 

By:

/s/ Leslie J. Browne

 

 

 

Name: Donald E. Parman

Name: Leslie J. Browne, Ph.D.

 

 

Title: Vice President and Secretary

Title: President and Chief Executive Officer

 

 

Date:   August 10, 2006

Date: August 8, 2006

 

 

GLAXO GROUP LIMITED

 

 

 

By:

/s/ V.A. Whyte

 

 

 

 

Name: V.A. Whyte

 

 

 

Title: Assistant Company Secretary

 

 

 

Date: 10 August 2006

 

 

4


--------------------------------------------------------------------------------